

116 HR 1345 IH: Restoring the Partnership for County Health Care Costs Act of 2019
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1345IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Mr. Hastings (for himself, Ms. Moore, Mr. Crist, Mr. Clay, Mr. Grijalva, Ms. Johnson of Texas, Mr. Carson of Indiana, Mr. Thompson of Mississippi, and Ms. Wild) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles XVI, XVIII, XIX, and XXI of the Social Security Act to remove limitations on
			 Medicaid, Medicare, SSI, and CHIP benefits for persons in custody pending
			 disposition of charges.
	
 1.Short titleThis Act may be cited as the Restoring the Partnership for County Health Care Costs Act of 2019. 2.FindingsCongress makes the following findings:
 (1)The United States Supreme Court has interpreted the 8th Amendment to require governmental entities to provide medical care to persons involuntarily confined in jails, detention centers, and prisons.
 (2)The Federal Government does not provide health benefits under Medicare, Medicaid, Supplemental Security Income (SSI), or the Children’s Health Insurance Program (CHIP) to inmates even if the person is awaiting trial in jail and has not been convicted. However, beneficiaries who are released after posting bond, or who are released under their own recognizance, or who are released under house arrest may continue to receive Medicare, Medicaid, SSI, and CHIP benefits.
 (3)The cost of providing health care in prisons and jails has increased exponentially due in part to high incarceration rates, infectious diseases, chronic conditions, substance abuse treatment, mental illness, aging prison populations, rising prescription drug costs, and mandatory sentencing laws.
 (4)Providing health care for inmates constitutes a major portion of local jail operating costs. Requiring county governments to cover health care costs for inmates who have not been convicted places an unnecessary burden on local governments who have been negatively impacted by recession, widespread budget deficits, and cuts to safety net programs and services.
 (5)Jails generally have a higher instance of mentally ill inmates because jails frequently serve as holding places for low-income persons who are waiting placement in a mental facility and for mentally ill persons who commit nuisance crimes because of inadequate access to treatment in their communities.
 (6)The rising cost of bail has also contributed to an overall increase in the jail population and health care costs for inmates. The high cost of bail has contributed to the disproportionate rate of incarceration among African Americans and Latinos.
 (7)Terminating benefits to people in county jails who are awaiting trial violates the presumption of innocence, because it does not distinguish between persons awaiting disposition of charges and those who have been duly convicted and sentenced.
 (8)Otherwise eligible individuals who have been charged with a crime and incarcerated, but not convicted, should continue to be eligible for Federal health benefits, such as Medicare, Medicaid, SSI, or CHIP, until such time as they may be convicted and sentenced to an institution. SSI payments should be held until the inmate has been acquitted and released, or until the inmate has completed his or her sentence and been released.
			3.Removal of inmate limitation on benefits under Medicaid, Medicare, SSI, and CHIP
 (a)MedicaidThe subdivision (A) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) that follows paragraph (30) is amended by inserting or in custody pending disposition of charges after patient in a medical institution.
 (b)MedicareSection 1862(a)(3) of the Social Security Act (42 U.S.C. 1395y(a)(3)) is amended by inserting in the case of services furnished to individuals who are in custody pending disposition of charges, after 1880(e),. (c)SSISection 1611(e)(1) of the Social Security Act (42 U.S.C. 1382(e)(1)) is amended by adding at the end the following new subparagraph:
				
					(K)
 (i)As used in subparagraph (A), the term inmate of a public institution does not include an individual who is in custody pending disposition of charges. (ii)In the case of an individual who is an eligible individual or eligible spouse for purposes of this title only because of the application of the definition in clause (i), any supplemental security income benefits otherwise payable shall be withheld until such time as the individual is no longer either in custody pending disposition of charges or an inmate of a public institution or shall be paid to the individual’s estate if the individual dies before the pending charges are disposed of or while the individual is an inmate of a public institution..
 (d)CHIPSection 2110(b)(2)(A) of the Social Security Act (42 U.S.C. 1397jj(b)(2)(A)) is amended by inserting (except as an individual in custody pending disposition of charges) after inmate of a public institution.
 (e)Effective dateThe amendments made by this section shall take effect on the first day of the first calendar quarter beginning more than 60 days after the date of the enactment of this Act and shall apply to items and services furnished, and supplemental security income benefits paid, for periods beginning on or after such date.
			